Citation Nr: 1505654	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-31 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability manifested by uncontrollable body shakes.

3.  Entitlement to a compensable disability rating for erectile dysfunction.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2011 and April 2012 by the Department of Veterans Affairs (VA) Office (RO) in Nashville, Tennessee.

Although the Veteran filed a claim for entitlement to service connection for PTSD, a claim for service connection encompasses all symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  This is because a claimant generally is not competent to diagnose his specific condition; he is only competent to identify and explain the symptoms that he observes and experiences.  Clemons, 23 Vet. App. at 4-5.  Accordingly, the claim has been recharacterized as shown on the title page of this decision.

The issues of entitlement to service connection for a psychiatric disability, to include PTSD, and for a disability manifested by uncontrollable body shakes, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's erectile dysfunction has not been manifested by deformity of the penis.



CONCLUSION OF LAW

The criteria for a compensable disability rating for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.115b, Diagnostic Code 7522 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in April 2011 satisfied the duty to notify provisions with respect to increased ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was provided VA examinations in May 2011 and November 2011, reflecting sufficient details to determine the current severity of the Veteran's service-connected erectile dysfunction, including information concerning the functional aspects of the disability.  Consequently, the Board concludes that these examinations are adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  "Staged" ratings may be assigned, if warranted by the evidence.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected erectile dysfunction is evaluated under the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under Diagnostic Code 7522, a 20 percent rating is assigned for deformity of the penis with loss of erectile power.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

After carefully reviewing the evidence of record, the Board concludes that a compensable disability rating is not warranted for the Veteran's erectile dysfunction as penile deformity has not been shown.

The evidence of record shows that the Veteran has loss of erectile power.  A May 2011 VA genitourinary examination report noted that the Veteran had erectile dysfunction as vaginal penetration was not possible and there was no ejaculation.  The November 2011 VA general medical examination report stated that the Veteran has not been able to achieve an erection sufficient for penetration and ejaculation, with or without medication.

However, the evidence of record does not demonstrate that the Veteran has a penile deformity.  The May 2011 VA examination report shows that examination of the Veteran's penis, testicles, epididymis/spermatic cord/scrotum and seminal vesicles were normal.  The November 2011 VA examination report noted that physical examination of the penis was not conducted per the Veteran's request but he reported normal anatomy with no penis, testes, or epididymis deformity or abnormality.

The examination results and the Veteran's statements do not indicate that he has had deformity of the penis.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Because the record does not show that the Veteran has deformity of the penis with loss of erectile power for any distinct period during the rating period under appeal, a compensable rating is not warranted for erectile dysfunction and assignment of staged ratings are not in order.  See Hart, 21 Vet. App. at 509.

In statements dated April 2011 and May 2011, the Veteran and his wife indicated that the Veteran's sexual dysfunction has affected their life style considerably and he lost his ability to reproduce when they might have wanted another child.  While the Board is sympathetic to the Veteran's situation, it is noted that the Veteran has been awarded special monthly compensation based on loss of use of a creative organ under 38 C.F.R. § 3.350, effective in October 21, 2008.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected erectile dysfunction.  See Thun, 22 Vet. App. at 115.  The rating schedule only provides a disability rating of 20 percent for penile deformity with loss of erectile power.  As noted above, the Veteran does not meet the criteria for a 20 percent disability rating and is therefore assigned a noncompensable disability rating.  The Veteran has reported urinary symptoms and leakage and occasional incontinence pertaining to his genitourinary system.  However, he is separately service-connected for prostate cancer status post prostatectomy, based on voiding dysfunction under 38 C.F.R. § 4.115b, Diagnostic Code 7528.

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from this disability with the pertinent schedular criteria does not show that his service-connected disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning a higher rating, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable disability rating for erectile dysfunction is denied.



REMAND

Psychiatric Disability, to include PTSD

The Veteran is seeking service connection for PTSD based on his combat experience in Vietnam.  He has reported symptoms of flashbacks, nightmares, avoidance behaviors, intense physical reactions, feeling detached from others and emotionally numb, and feeling jumpy and easily startled.  He stated that he experiences nightmares involving helicopter crashes and death of crews and that he began to have these nightmares right after returning from Vietnam.  In this regard, the record indicates that the Veteran had a tour of duty in Vietnam from August 1969 to August 1970 and served in an artillery unit that flew search and destroy missions.

However, a March 2011 VA psychology consultation report noted that the Veteran did not endorse the full range of PTSD symptoms secondary to traumatic event but did endorse symptoms of major depressive disorder that is likely in response to loss of employment.  A May 2011 VA examiner noted that the Veteran indeed had some prolonged stress symptoms but not to the extent to warrant a PTSD diagnosis.

The Board recharacterized the Veteran's PTSD claim as listed on the title page of this decision.  He brought a claim for PTSD and the claim has been adjudicated as such.  However, the medical evidence of record shows a diagnosis of major depressive disorder.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board will consider all disabilities that would be described by the Veteran's psychiatric symptoms.  To that end, the Board finds that the November 2011 VA examination is not adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate).

Specifically, the November 2011 VA examiner diagnosed major depressive disorder, single episode, by history.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection may be granted for a disability if it existed at any point during the appeal period, even if it is no longer present).  However, the examiner did not provide an etiology opinion concerning the Veteran's major depressive disorder, after finding a PTSD diagnosis is not warranted.  Therefore, the Board must remand this case for a supplemental medical nexus opinion.

Disability manifested by Uncontrollable Body Shakes

The Veteran is seeking service connection for "uncontrollable body shakes."  The medical evidence of record is not clear as to whether the Veteran has a current chronic disability manifested by uncontrollable body shakes that is related to his service.  However, the Veteran is competent to report on his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  The Board therefore finds that a VA examination is warranted to adequately decide the merits of this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

TDIU

The Board observes that adjudication of the Veteran's service connection claims likely will affect adjudication of his TDIU claim.  Accordingly, the Board finds that these claims are inextricably intertwined and adjudication of the Veteran's TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated treatment records for the Veteran from the VA Medical Center (VAMC) in Memphis, Tennessee, and all associated outpatient clinics, dated from October 2012 to the present.

2.  Thereafter, forward the Veteran's claims file to the VA examiner who conducted the November 2011 VA examination, if available, to obtain a supplemental medical opinion regarding the etiology of any current psychiatric disability, specifically including major depressive disorder.  If the November 2011 VA examiner is not available, forward the Veteran's claims file to an examiner of the appropriate expertise. 

The examiner should consider the reported history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current psychiatric disability, including major depressive disorder, is etiologically related to his combat experience during service.  The examiner must provide a complete rationale for any opinion provided.

3.  Also, schedule the Veteran for a VA examination to determine the etiology of any current chronic disability manifested by uncontrollable body shakes.  The claims folder and a copy of this Remand must be made available to the examiner and reviewed in conjunction with the examination.  All indicated tests, if any, should be conducted.  The examiner must provide an opinion, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current chronic disability manifested by uncontrollable body shakes, and if any, whether it is at least as likely as not (50 percent probability or more) that such disability had it onset in service or otherwise causally or etiologically related to a disease or injury incurred in active service.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal taking into consideration any newly acquired evidence.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


